Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 1 of 9 PageID #: 1017




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE EASTERN DISTRICT OF NEW YORK
 YOUNG ADVOCATES FOR FAIR
 EDUCATION,

                Plaintiff,                           Case No. 18 CV 4167

  vs.                                                Judge I. Leo Glasser

  ANDREW CUOMO, in his official capacity
  as Governor of the State of New York,
  BETTY ROSA, in her official capacity as
  Chancellor of the Board of Regents of the
  State of New York,
  MARYELLEN ELIA, in her official capacity
  as Commissioner of the New York State
  Education Department,

                Defendants.



                 DECLARATION OF PROFESSOR AARON D. TWERSKI



        1.     I am the Irwin and Jill Cohen Professor of Law at Brooklyn Law School, where I

have been teaching since 2007. From 2005 to 2007, I served as the Dean and was a Professor of

Law at Hofstra University Law School, and from 1986 to 2005 I was the Francis Newell DeValpine

Professor of Law at Brooklyn Law School. Between 1966 and 1985, I taught in several other law

schools. I have authored textbooks and numerous law review articles and served as the Co-

Reporter for the American Law Institute’s Restatement of Torts Third: Products Liability.

        2.     In 2009, I received the American Bar Association’s Tort Trial & Insurance Practice

Section Robert B. McKay Law Professor Award, which recognizes law professors who are

committed to the advancement of justice, scholarship, and the legal profession in the fields of tort

and insurance law. In 2015, I received the William L. Prosser Award from the American
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 2 of 9 PageID #: 1018



Association of Law School’s Torts and Compensation System Section, which is presented to a

professor who has made an outstanding contribution to the law of torts during his or her career.

                              My Chasidic Background and Home

       3.      In addition to my legal training, I studied extensively at Rabbinical School, and am

an ordained Rabbi. I am the product of a Chasidic home – both of my parents were the children

of prominent Chasidic Rebbes -- and my own children and grandchildren have been raised in the

Chasidic tradition. I am submitting this Declaration to correct the inaccurate portrait – caricature,

actually – of the Chasidic community and yeshivas that has been offered to the Court.

                      The Role of the Yeshiva In the Jewish Community

       4.      It is impossible to overstate the centrality of yeshivas and the yeshiva system to the

growth and vitality of the Orthodox Jewish and Chasidic community. It is fair to say that the

dramatic increase in yeshiva enrollment – there are now 165,000 children whose parents enroll

them in yeshivas across New Yok State – does not merely reflect the growth of the Orthodox

community but is perhaps the primary factor responsible for that growth.

       5.      As one noted scholar observed:

               In contemporary society…Jewish identity is not inevitable. It is not a matter of
               course, but of choice: a conscious preference of the enclave over the host society.
               For such a choice to be made, a sense of particularity and belonging must be
               instilled by intentional enterprise of instruction. Without education there is no
               identity, for identity in a multi-culture is ideological. Identity maintenance and
               consciousness raising are needs that can be met only by education.

       Haym Soloveitchik, “Rupture and Reconstruction: The Transformation of Contemporary
       Orthodoxy.” Tradition, Summer 1994.

       6.      Professor Jack Wertheimer of the Jewish Theological Seminary has written

extensively about the role of the yeshiva in the development of the Jewish community:

               The day schools of the 20th century are unique, however, in the mission they have
               been assigned…Up to the middle of the 20th century, it was widely assumed by
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 3 of 9 PageID #: 1019



               Jews of all stripes that Jewishness was something almost innate, and no school was
               needed to inculcate it…Until midcentury, the children of immigrants on the right
               [of the Orthodox world] imbibed their religiosity primarily from home and ethnic
               neighborhood, much as children of their far more numerous brethren on the left and
               center imbibed their Jewishness from much the same sources. The inability of
               families to play their accustomed roles and the collapse of ethnic neighborhoods
               necessitated the creation of a new type of day school movement.

       Jack Wertheimer, Jewish Education in the United States, American Jewish Yearbook,
       1999.

       7.      After the Holocaust, the American Jewish community set out to rebuild that which

had been destroyed in Europe. That effort placed a primary focus on the creation of a network of

Jewish day schools across the United States:

               Significant growth in day schools began toward the end of World War II, after the
               founding of a national society called Torah Umesorah. It was founded in 1944 for
               the express purpose of establishing orthodox yeshivas throughout the United States.
               At the time, there were roughly 30 day schools with an enrollment of between 6,000
               and 7,000 student in the entire country and only six were outside of New York City.
               By the early 1970s, the figure exceeded 67,000 students in 330 day schools. In just
               three decades, the number of day schools outside of New York rose from six to
               include every community with a population of more than 7,500 Jews; even among
               communities with fewer than 5,000 Jews there were 20 day schools.

       “Spotlight on Jewish Day School Education.” Jewish Education Service of North America,
       Summer 2003.

       8.      Numerous published studies have confirmed that the single most determinative

factor contributing to involvement in Jewish life and observing Jewish tradition among adult Jews

is whether they attended a Jewish day school as a child. This is true across denominations.

       9.      The seminal study, published by the Avi Chai Foundation in 1993, concluded that:

               Nine years of Jewish education appears to be a turning point in connecting Jewish
               education with Jewish involvement; and

               Jewish day schools are the best vehicle for implementing Jewish involvement and
               are the only type of Jewish education that stands against the very rapidly growing
               rate of intermarriage.
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 4 of 9 PageID #: 1020



       Mordechai Rimor and Elihu Katz, “Jewish Involvement of the Baby Boom Generation,”
       Avi Chai, November 1993.

       10.     Assessing the data made available by the National Jewish Population Survey,

Brandeis professor Sylvia Barack Fishman concluded that:

               Extensive Jewish education is definitively associated with every measure of adult
               Jewish identification. Its impact can be clearly seen in every public and private
               Jewish life. Younger American Jewish adults (25-44) who have received six or
               more years of Jewish education are the group most likely to join, volunteer time
               for, and donate money to Jewish causes, to belong to synagogues and attend
               services at least several times a year, to seek out Jewish neighborhoods and Jewish
               friends, to perform Jewish rituals in their homes, to visit and care deeply about
               Israel, and to marry another Jew.. And they are the group most likely to continue
               the patter and to provide many years of Jewish education to their children.

       Sylvia Barack Fishman, “Jewish Education and Jewish Identity Among Contemporary
       American Jews: Suggestions from Current Research” (Bureau of Jewish Education, Center
       for Educational Research and Evaluation, Boston, 1995.

       11.     This is true even among non-Orthodox Jewish day school graduates. For example,

       Alvin I. Schiff and Mareleyn Schneider:

               surveyed a sample of 8,536 graduates of 26 Jewish day schools in the United States
               located in 19 communities of various sizes. They found that products of day schools
               ranging across the denominational spectrum exhibited relatively high levels of
               Jewish identification.

       Schiff and Schneider, “Far Reaching Effects of Extensive Jewish Day School Education:
       The Impact of Jewish Education on Jewish Behavior and Attitutdes.” Yeshiva University,
       July 1994.

       12.     As the foregoing demonstrates, yeshivas are not merely where Jews happen to send

their children to school. They are the primary vehicle responsible for inculcating Jewish values,

Jewish learning and Jewish living, are responsible for the rebirth of the Jewish community out of

the ashes of destruction in Eastern Europe, and are what today ensures and allows for the continuity

and growth of the Jewish community in New York and around the country.
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 5 of 9 PageID #: 1021



                        The Values and Virtues of a Yeshiva Education

       13.     In one form or another, I have spent virtually my entire life in educational

institutions: beginning as a yeshiva and Rabbinical School student, then as a college and law

school student and, since 1966 as a law school professor.

       14.     There are two distinct elements of a yeshiva education that set it apart from

traditional schools and that, in my opinion and experience, make then superior to such schools.

       15.     First, a yeshiva education provides students with a critical thinking and analytical

skills that far surpass those obtained by students at traditional schools. The length of the school

day, the depth of the curricular material and the almost-Socratic method employed even in yeshiva

elementary schools provide students with training that is valuable to them as adults across

disciplines and professions.

       16.     Second, a yeshiva education places a heavy emphasis on ethical and moral

development, as well as cultural identity, traditions, and cohesion. These values may not impress

our critics, who focus solely on material success, but they are what matters in life. More

significantly, they matter to the thousands of parents who choose each year to enroll their children

in yeshivas. There are surely schools whose sole measure of success is the income level of their

alumni. But Chasidic parents choose a different measure for their education and for their lives.

       17.     In any event, yeshiva education is remarkably effective in providing the tools

necessary for success in the secular world. Indeed, I would challenge any large-scale secular

educational system to match the results accomplished by our schools.

                         The Successes of Chasidic Yeshiva Graduates

       18.     There are many examples that demonstrate the value of yeshiva education. For

instance, one of the largest and most successful photo and electronic retailers in the United States
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 6 of 9 PageID #: 1022



is owned and operated by Chasidic Jews who were educated at Chasidic schools in New York.

They employ hundreds of workers who deal daily with the most sophisticated buyers of cutting-

edge technology in the nation. Chasidic Jews also fill senior information technology, financial

and corporate positions there.

       19.     Chasidim also own major commercial and residential real estate and construction

companies. Their work regularly requires them to interact with the nation’s most sophisticated

financial institutions, architects, and law firms.

       20.     Our Chasidic community is home to accountants, comptrollers and computer

experts who hold high positions in banks and other financial institutions. The number of Chasidic

businessmen who regularly travel to Asia is so great that hotels in China, Japan and other countries

in the Far East make accommodation for them so that they can observe the Sabbath while there.

       21.     Manufacturers of everything from plastics, building materials, and every consumer

good imaginable are produced by graduates of these much-maligned schools.

       22.     Chassidic schools also imbue in their students a strong work ethic, and a sense of

responsibility for their families. And so many of their graduates fill more traditional blue collar

jobs, such as licensed plumbers, electricians and HVAC technicians.

       23.     This success stems from the rigor of the education they receive. In studying

Talmud, the students develop analytical skills and critical thinking of the highest order. This is

the essence of a most demanding curriculum. Students learn to analyze and critique text with

precision. They learn how to analogize and how to recognize false lines of logic. They enter the

business world with skills that not only equal but are more often superior to those taught in secular

schools. They accomplish this even though English is a second language to many of our students,

who are raised in Yiddish-speaking homes.
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 7 of 9 PageID #: 1023



       24.     As the Harvard scholar Harry Austryn Wolfson has described, the study of Talmud

is, “ the application of the scientific method to texts.” He explains that in the Talmud:

               Statements apparently contradictory to each other will be reconciled by the
               discovery of some subtle distinction, and statements apparently irrelevant to each
               other will be subtly analyzed into their ultimate elements and shown to contain
               some common underlying principle. The harmonization of apparent
               contradictions and the interlinking of apparent irrelevancies are two characteristic
               features of the Talmudic method of text study. And similarly every other
               phenomenon about the text becomes a matter of investigation. Why does the
               author use one word rather than another? What need was there for the mentioning
               of a specific instance as an illustration? Do certain authorities differ or not? If
               they do, why do they differ?

               All these are legitimate questions for the Talmudic student of texts. And any
               attempt to answer these questions calls for ingenuity and skill, the power of
               analysis and association, and the ability to set up hypotheses - and all these must
               be bolstered up by a wealth of accurate information and the use of good judgment.
               No limitation is set upon any subject; problems run into one another; they become
               intricate and interwoven, one throwing light upon the other. And there is a logic
               underlying this method of reasoning. It is the very same kind of logic which
               underlies any sort of scientific research, and by which one is enabled to form
               hypotheses, to test them and to formulate general laws.

       Harry Austryn Wolfson, Crescas’ Critique of Aristotle. Cambridge, Massachusetts:
       Harvard University Press. 1929.

                      The Causes of Poverty in the Chasidic Community

       25.     Critics of Chasidim like to note that there is poverty in our community. But it is

simplistic and inaccurate to suggest that the emphasis on Jewish studies is at the root of those

financial challenges. It is common for husband and wife to earn between $75,000 and $100,000

annually yet struggle because large families are common. That is a choice made of religious

conviction, not the product of inadequate education.

       26.     There is also a cadre of scholars who devote their lives to the study and teaching of

Torah. They serve as the intellectual and spiritual leaders of our community. They are charged

with the responsibility of dealing with the complexities of modern society according to the
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 8 of 9 PageID #: 1024



tradition of the ages. Their responsibilities run the gamut from resolving controversies arising

from complex business disputes according to Jewish law to advising families and physicians about

end-of-life issues. The rewards for this type of work are more spiritual than temporal.

        27.     Job discrimination is also a major factor. Many employers refrain from hiring

Chasidim, not because they lack the ability but because the employers simply do not want

Chasidim in their offices or as the face of their company. It is ironic that critics of Chasidic schools,

who profess to be looking out for the well-being of Chasidim, are not focusing their efforts on this

discrimination. Those who complain about Chasidic poverty should be on the front lines of the

battle to ensure that job opportunities are available to willing and able Chasidim.

        28.     Our graduates have been successful in utilizing what they have been taught, both

in their Jewish and secular studies departments, and have been successful in building remarkable

careers, businesses and institutions. Critics of our educational system are blissfully ignorant of

the enormous successes it has produced. What they really seek to take issue with is our value

system, one that is in dissonance with that of the secular society that surrounds us.

                    Conclusion About the Superiority of Yeshiva Education

        29.     I am a life-long educator whose contributions and commitment to excellence have

been recognized by the secular world, and I am convinced that yeshivas offer a superior education.

Others might look to our Yeshiva system for its excellence in teaching the most important of all

skills: how to reason, analyze problems and construct a moral and ethical framework for life.

        30.     The sentiments that I express here were not formulated recently, nor do they find

their main expression in this Declaration. Of far greater significance, my wife and I enrolled our

own children in Chasidic schools, and we are pleased that they have chosen to enroll our

grandchildren in Chasidic schools as well.
Case 1:18-cv-04167-ILG-JO Document 44 Filed 10/05/18 Page 9 of 9 PageID #: 1025
